Citation Nr: 1043925	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-20 774	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of a right lung middle lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issues of service connection for hypertensive 
cardiovascular disease, coronary artery disease, and 
hypercholesterolemia have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board of Veterans' 
Appeals (Board) does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.

The Veteran served on active duty from August 1966 to March 1973.  

In June 2009, the Board denied an evaluation in excess of 10 
percent for service-connected residuals of a surgical scar and 
remanded the issue currently on appeal to the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) 
for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was remanded to the AMC/RO in June 2009 for a 
respiratory evaluation that included obtaining the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), as well as a discussion of whether the 
Veteran had any of the following symptoms: (i) cor pulmonale 
(right heart failure), or (ii) pulmonary hypertension (shown by 
Echo or cardiac catheterization), or (iii) right ventricular 
hypertrophy, or (iv) a requirement of outpatient oxygen therapy, 
or (v) maximum exercise capacity of less than 20/ml/kg/min as 
measured by oxygen consumption with cardiac or respiratory 
limitation.  The Board notes, however, that while the examiner 
concluded in a November 2009 VA respiratory evaluation that 
diffusing capacity was mildly reduced, but normalized when 
adjusted for alveolar volume, this examination report does not 
include a percentage of predicted DLCO (SB), or provide an 
explanation as to why the test would not be useful or valid, as 
required by Diagnostic Code 6844 and directed by the Board 
remand.  Moreover, although it is noted that the pulmonary 
function tests were normal, there is no discussion specifically 
addressing the above-noted symptoms.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, 
the Board finds that the RO did not adequately comply with the 
terms of the Board's June 2009 remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for respiratory disability 
since November 2009, which is the date of 
the most recent medical evidence on file.  
After securing the necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the Veteran AMC/RO must arrange for the 
review of the Veteran's claims file by the 
VA examiner who evaluated him in November 
2009 to obtain the above-noted findings.  
If these results cannot be obtained 
without another pulmonary evaluation, a 
respiratory evaluation will be provided.  
If this health care provider is not 
available, the review, and examination if 
needed, will be conducted by another 
appropriate health care provider.  The 
following considerations will govern the 
opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the 
reviewer/examiner for review in 
conjunction with the opinion, 
and the reviewer/examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. Any necessary testing will be 
performed and the percentage of 
predicted of DLCO (SB) will be 
recorded in the appropriate 
manner for rating purposes.  If 
this test is not conducted, the 
reviewer/examiner must provide 
an explanation as to why the 
test would not be useful or 
valid.  The reviewer/examiner 
will also note whether the 
Veteran has any of the following 
symptoms: (i) cor pulmonale 
(right heart failure), or (ii) 
pulmonary hypertension (shown by 
Echo or cardiac 
catheterization), or (iii) right 
ventricular hypertrophy, or (iv) 
a requirement of outpatient 
oxygen therapy, or (v) maximum 
exercise capacity of less than 
20/ml/kg/min as measured by 
oxygen consumption with cardiac 
or respiratory limitation.

c. In all conclusions, the 
reviewer/examiner must identify 
and explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
reviewer/examiner is unable to 
make a determination without 
resorting to mere speculation, 
he/she should so state.  

d. If the reviewer/examiner 
responds to the above inquiry 
that he/she cannot so opine 
without resort to speculation, 
the AMC/RO will attempt to 
clarify whether there is 
evidence that must be obtained 
in order to render the opinion 
non-speculative and to obtain 
such evidence.  

e. If an examination is conducted, 
any necessary tests or studies must 
be performed, and all clinical 
findings will be reported in detail 
and correlated to a specific 
diagnosis.  All findings and 
conclusions should be set forth in a 
legible report.  A rationale must be 
offered for all conclusions.

3.  If an examination is needed, the AMC/RO 
must notify the Veteran that it is his 
responsibility to report for the above 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address. It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
evaluation in excess of 10 percent for 
service-connected residuals of a right lung 
middle lobectomy.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


